                         Case 1:18-cr-10485 Document 1 Filed 12/23/18 Page 1 of 1
          Case 2:17-cr-00446-JFW Document 78-1 Fit 3d                                                            of 1 Page ID #:567

<iPROB 22                                                                          12/13/18                       DCXKirr NUMIil-R Hnin. CoiirO
   (Rev    2/88)
                                                                              CKMRAI, DISTRICT OK t AI.IKORNIA         CRI7-00446(A)-JFW
                                                                                         sr
                                                                                                                  DOCKKT NUMBW^ (ReCfGoutl)
                              TRANSFER OF JURISDICTION

NAMB AND ADDRESS OE PROBATIONER/SIIPFiRVISED REI.EASEE                    DISTRICT                                DIVISION

                                                                                                                               Western
                                                                               Centra I of Call lorn la
                                                                          NAME OF SENTENCING JUDGE
Mr. Michael Bernard Potere
                                                                                                       John P. Walter

                                                                          DA EES OF PROBATION/         FROM                    TO
                                                                          SUPERVISF.D RELEASE             July 25.2018           July 24,2019


OFFENSE
Unauthorized Access to a Computer to Obtain information 18 U.S.C. § 1030(a)(2)(C). (c)(2)(A) (Class A misdemeanor),


PART I - ORDER IRANSFERRING .lURISDICI iON


UNITED STATES DISTRICT COURT FOR THE                    CENTRAL           DIST RICT OF            CALIFORNIA




        IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the
   probationer or supervised releasee named above be transferred with the records of this Court to
   the United States District Court for the District of Massachusetts upon that Court's order of
   acceptance ofjurisdiction. This Court hereby expressly consents that the period of probation or
   supervised release may be changed by the District Court to which this transfer is made without
   further inquiry of this court.*


                            December 13, 2018
                                        Date                                                    United States District Judge


*T"hi.s sentence may be deleted in the discrclion olThc translcrTinii C

PAR I 2 - ORDER ACCEPT ING JURISDICTTON


UNITED STATES DISTRICT COURT FOR 1111-;                                   DIS1RICT OF          MASSACI lUSElTS




        IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
   releasee be accepted and assumed by this Court from and after the entry of this order.




                   Effective Date                                                  United States District Judge
